Citation Nr: 1738284	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression, claimed as PTSD.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974 with additional service in the Air National Guard.  

This matter is before the Board of Veterans Appeals (Board) on appeal from October 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The Veteran was initially denied entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemens v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemens, the issue has been recharacterized accordingly.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2017.  A copy of the hearing transcript has been associated with the claims file.   

In June 2017, the Veteran's representative submitted additional evidence along with a waiver of AOJ review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Unfortunately a remand is necessary to obtain outstanding treatment records and new VA examinations. 

The Veteran served as a U.S. Air Force aircraft fueling specialist.  Active duty service records show no service overseas including in the Republic of Vietnam.  

Compensable Rating for Bilateral Hearing Loss

The Veteran testified at an April 2017 hearing.  He reported that his service-connected bilateral hearing loss has become more severe since the last VA examination in May 2012.  He stated that he has trouble hearing especially around ambient noise versus in a quiet room and that he hears a muddled sound unlike it was years ago.  He also testified that this does affect his employment although he had no problem at home talking on the phone or listening to the television.  A VA outpatient audiometric consultation in May 2017 also suggests more severe loss of hearing acuity, but the clinical assessment did not provide sufficient information for rating purposes.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).   To ensure that the record reflects the current severity of the Veteran's hearing loss and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected bilateral hearing loss.  

Service Connection

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The Veteran has not been provided VA examinations to determine the etiology of the contended acquired psychiatric disorder or OSA.  

Regarding his sleep apnea, the Veteran was tested and diagnosed with obstructive sleep apnea (OSA) by VA clinicians in June 2012.   In March 2013, the RO denied service connection for OSA because service records failed to show the onset of the disorder in service or that the current disorder was caused by any aspect of service.  During the April 2017  Board hearing the Veteran testified that he was diagnosed with sleep apnea and given a CPAP machine at a VA hospital.   He also reported that he routinely breathed jet fuel fumes while performing his aircraft fueling duties.  The Veteran submitted a May 2017 statement from his wife.  She reported observing that the Veteran had a snoring problem since December 1973 during the Veteran's active service.  As the Veteran has been diagnosed with OSA and there is some credible lay evidence suggesting an onset during service or cause from fuel fumes, the very low threshold for an examination and opinion on whether the disorder first onset in service is necessary to decide the claim. 

The Veteran contended that he experiences PTSD arising from witnessing an explosion during an aircraft refueling event in service and that he routinely witnessed the handling of the remains of service members returning from Vietnam. Service records show that his active duty service was entirely at Charleston Air Force Base in South Carolina.  The RO requested detailed information from the Veteran regarding the date and location of the explosion but none has been received.  VA outpatient treatment records including primary care and pharmacy records show treatment for depression with one pharmacist suggesting that the symptoms might be indications of PTSD.  During the Board hearing, the Veteran testified that he was currently receiving outpatient mental health treatment from a VA psychiatrist and contended that he has PTSD although the clinicians diagnosed depression.  As there is evidence of treatment for a current psychiatric disorder and credible lay evidence of witnessing the handling of deceased remains consistent with his active service duties, the very low threshold for a VA examination is met to determine the nature of any current disorder and its etiology.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated copies of the Veteran's VA treatment
records and any new private medical records, and associate them with the Veteran's claims folder.  

This should include the results of the audiograms cited from the May 2017 audiology consult from Hunter Holmes McGuire VA Medical Center.  If these are not available, please include a statement making this determination.

2. The Veteran should be afforded a VA examination to
determine the current nature and severity of his service-connected bilateral hearing loss disability.  The claims folder should be made available to the examiner before the examination.

3. Schedule the Veteran for a VA examination to 
determine the onset and etiology of his acquired psychiatric disorder, diagnosed as depression, claimed as PTSD.  The claims folder should be made available to the examiner before the examination.  Attention is directed to the Veteran's PTSD stressor statements from March 2012 and January 2013.  

The examiner should then answer whether it at least as likely as not (a 50 percent probability or more) that an acquired psychiatric disorder had its clinical onset during the Veteran's period of active service or is related to or the result of any incident or event in service.

4.  Schedule the Veteran for a VA examination to 
determine the onset and etiology of his sleep apnea.  The claims folder should be made available to the examiner before the examination.  

The examiner should then answer whether it at least as likely as not (a 50 percent probability or more) that sleep apnea had its clinical onset during the Veteran's period of active service or is related to or the result of any incident or event in service.

5.  A detailed rationale for all opinions must be
provided.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. After completing the above, and any other necessary 
development, the claims on appeal must be readjudicated in light of all pertinent evidence and legal authority.   If any benefits sought are not granted, issue the Veteran and his representative an appropriate supplemental statement of the case (SSOC), pertaining to the issues of a compensable evaluation for bilateral hearing loss, service connection for an acquired psychiatric disorder, diagnosed as depression, claimed as PTSD, and service connection for sleep apnea.  The Veteran must then afforded the appropriate time period for response before the claims folder is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







